Citation Nr: 0610695	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to a rating higher than 30 percent for the 
residuals of gunshot wound to the left shoulder, involving 
Muscle Group III. 

4. Entitlement to a separate rating for the residuals of 
gunshot wound to the left shoulder, involving Muscle Group 
IV. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  Service personnel records reflect that the veteran was 
awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. The currently diagnosed bilateral hearing loss is not 
shown by the medical evidence to be the result of service.

2. The currently diagnosed bilateral tinnitus is not shown by 
the medical evidence to be the result of service.

3. The residuals of gunshot wound to the left shoulder, 
involving Muscle Group III, result in severe impairment. 

4. The residuals of gunshot wound to the left shoulder, 
involving Muscle Group IV, result in severe impairment.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2. Bilateral tinnitus was not incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

3. The current 30 percent rating for residuals of a gunshot 
wound to the left shoulder, involving Muscle Group III, is 
the maximum schedular rating under Diagnostic Code 5303. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5303. 

4. The criteria for a separate 20 percent rating for 
residuals of a gunshot wound to the left shoulder, involving 
Muscle Group IV, under Diagnostic Code 5304 have been met, 
subject to the limits of 38 C.F.R. § 4.55(d).  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5304.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award. 

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in August 2002.  In August 2005, the RO 
provided additional VCAA notice on the claim for increase, 
namely, the type of evidence needed to substantiate the 
claim. The notices included the type of evidence needed to 
substantiate the claims for service connection, namely, 
evidence of current disability and of a causal relationship 
between that disability and injury, disease or event 
inservice; and for increase, namely, evidence that the 
disability was worse.  The veteran was informed that VA would 
obtain service medical records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  In the statement of the case, dated in September 
2003, the RO cited 38 C.F.R. § 3.159 with the provision that 
the claimant provide any evidence in his possession that 
pertained to a claim

Although the timing of the notice of the provisions of 38 
C.F.R. § 3.159 and of the type of evidence needed to 
substantiate the claim for increase did not comply with the 
requirement that the notice must precede the adjudication, 
the action of the RO described above cured the procedural 
defect because the veteran had the opportunity to submit 
additional argument, which he did, and evidence, and to 
address the issues at a hearing, which he declined.  For 
these reasons, the timing of the VCAA notice was harmless 
error. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notices did not include any provision for 
rating the disabilities, should the claims of service 
connection have been granted, or an effective date should any 
benefit be granted, as the claims of service connection are 
denied, the matter of rating hearing loss and tinnitus is 
moot.  As for claim for increase, the effective date to be 
assigned in this case has yet to be determined by the RO, who 
will implement the Board's decision, and the effective-date 
question is an appealable issue should the veteran disagree 
with the effect date assigned.  Therefore, any notice 
deficiency with respect to the effective-date question is 
harmless error.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  The RO 
accorded the veteran VA examinations in June 2003 with August 
2003 addendum, and in March 2005.  As the veteran has not 
identified additional evidence which has yet to be obtained, 
and as there is otherwise no additional evidence to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Analysis 

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus that are the result of acoustic trauma 
sustained in combat conditions during his active service.  

In the present case, the medical evidence establishes that 
the veteran has been diagnosed with bilateral hearing loss 
and bilateral tinnitus.  However, the medical evidence does 
not show that the disabilities where diagnosed within the 
year following the veteran's discharge from service, or that 
the disabilities are otherwise the result of the veteran's 
service.

The veteran's hearing was tested twice before his induction 
into service.  Audiological tests conducted in February 1967 
reveal normal hearing within the meaning of 38 C.F.R. 
§ 3.385.  Auditory thresholds at frequencies 500 through 4000 
Herz were measured at 5 to 10 decibels.  In August 1967, the 
auditory threshold at 2000 Herz in the left ear measured 45 
decibels, which met the criteria for hearing loss at 
38 C.F.R. § 3.385, but no hearing defect or diagnosis was 
noted, and the veteran was found fit for service.  At 
discharge from service, the veteran's auditory thresholds 
measured 5 at all frequencies measured, again indicating 
normal hearing within the meaning of 38 C.F.R. § 3.385.  The 
service medical records contain no complaint or finding of 
either hearing loss or tinnitus.  

The Board is cognizant of the veteran's status as a combat 
veteran and exposure to acoustic trauma is consistent with 
the circumstances and conditions of such service. 38 U.S.C.A. 
§ 1154.  However, the analysis does not end here.  The 
veteran must show that he has hearing impairment that is the 
result of that in-service acoustic trauma.

After service, on VA examination in May 1976, hearing loss 
was not noted.

The veteran filed his claim of service connection for hearing 
loss and tinnitus in July 2002.  The first medical evidence 
of hearing loss and tinnitus is the June/August 2003 VA 
examination report, more than 30 years after the veteran's 
discharge from service and well beyond the one-year 
presumptive period.  While the VA report documented the 
diagnoses of bilateral sensorineural hearing loss and 
bilateral tinnitus, the examiner did not etiologically link 
the disabilities to the veteran's service.

After a review of the service medical records, the examiner 
expressed the opinion that since the service medical records 
were negative for hearing loss and tinnitus, and since the 
veteran had normal auditory thresholds at separation from 
service, it would appear most likely that current hearing 
loss and tinnitus occurred subsequent to separation from 
service, and it was less likely than not that the veteran's 
hearing loss and tinnitus were related to military service. 

As for the probative weight of the veteran's statements, 
where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of hearing loss and tinnitus and service is required to 
support the claim. The veteran as a layperson is not 
competent to offer a medical opinion and consequently his 
statements to the extent that he associates the post-service 
diagnoses to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Therefore, the 
Board must reject the veteran's statements as favorable 
evidence linking post-service hearing loss and tinnitus to 
service.  Absent medical evidence of a causal link between 
the currently diagnosed hearing loss and tinnitus and the 
veteran's service, the Board finds the claims for service 
connection must be denied.

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, entitlement to service 
connection for hearing loss and tinnitus is not established. 
38 U.S.C.A. § 5107(b). 

Claim for Increase 

Service-connected disabilities are rated in accordance with 
the VA Rating Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Analysis

The veteran argues that the residuals of the left shoulder 
wound have worsened in severity.  He reports severe pain and 
limitation of left shoulder joint motion. 

The service medical records disclose that in April 1968 in an 
ambush the veteran sustained a gunshot would to the left 
shoulder and the bullet was lodged in the head of the 
humerus. 

In a June 1976 rating decision, the RO granted service 
connection for the residuals of the gunshot wound of the left 
shoulder and assigned a 10 percent rating.  In a March 1989 
rating decision, the RO assigned a single rating of 20 
percent to include Muscle Groups III and IV, effective from 
February 1976, under Diagnostic Codes 5303-5304.  The 20 
percent remained in effect and unchanged since then. 

The veteran's current claim for increase was received at the 
RO in July 2002. 

On VA examination in June 2003, there was tenderness over the 
infraspinatus muscle and pain at passive range of motion.  
Active range of motion was measured at 90 degrees forward 
flexion, 90 degrees abduction, 45 degrees external rotation, 
and 30 degrees extension with internal rotation to L5.  Motor 
strength measured 4 of 5 in the shoulder.  Cross arm and 
impingements tests were found to be positive.  X-rays 
revealed a retained bullet in the proximal left humerus just 
below the greater tuberosity, absent acute fracture and 
abnormal calcification.  Bones, joint spaces, and soft 
tissues were unremarkable, but a minimal acromioclavicular 
joint hypertrophic spur was noted.  The diagnosis was 
residuals of gunshot wound to the left shoulder with retained 
projectile productive of significant weakness, especially on 
repetitive work, and degenerative joint disease of the 
acromial clavicular joint.  

In a September 2003 rating decision, the RO assigned a 
separate, 10 percent for the gunshot wound shoulder scar and 
a separate, 10 percent rating for neurological impairment 
resulting from the left shoulder gunshot wound.  

On VA examination in March 2005, ranges of motion of the left 
shoulder were 85 degrees abduction, 30 degrees extension, 40 
degrees external rotation, and 35 degrees posterior flexion.  
Strength was measured at 2 of 5 in the left as compared to 7 
of 5 in the right.  The examiner noted the veteran is right 
hand dominant but that his occupation required left hand 
manipulation of fork lift controls.  The examiner's 
impressions were bullet indwelling the upper humerus with 
major problems with pain, weakness, fatigue, incoordination 
of Muscle Groups III and IV.  There were also occasional 
flare-ups, which was productive of painful motion in all 
aspects of left shoulder.

The examiner noted high grade impingement in Muscle Groups 
III and IV, which was directly related to the initial injury 
and late sequelae.  A CT scan showed a bullet fragment within 
the left humeral head and neck region without acute osseous 
abnormality.  The examiner further noted that the left 
shoulder disability definitely impacted the veteran's usual 
occupation and activities of daily living-the joint was 
exceedingly painful and exceedingly limited and additional 
limitation was present on repetitive use and during flare-
ups.  But no instability was found and no assistive device 
was yet needed.

Private medical records show complaints of and treatment for 
the left shoulder disability. 

In a March 2005 rating decision, the RO assigned a single 
rating of 30 percent under Diagnostic Codes 5303-5304, 
effective from the date of receipt of the claim for increase. 

Under 38 C.F.R. § 4.56(b) a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. Jones v. Principi, 
18 Vet.App. 248 (2004). 

The service medical records show that the bullet wound 
penetrated to the humerus, which is strong support for 
finding that the veteran suffered a through-and-through 
muscle wound or a through-and-through wound involving a 
muscle group, which pursuant to § 4.56(b) must be rated at 
least as a moderate injury for each muscle group damaged.  
Beyrle v. Brown, 9 Vet.App. 377, 386 (1996).  

In this case, Muscle Groups III and IV are involved.  Muscle 
Group IV are the deeper muscles underlying the area covered 
by Muscle Group III. 

Under Diagnostic Code (DC) 5303, a 30 percent rating is the 
maximum schedular rating for a severe muscle injury of Muscle 
Group III of the minor extremity.  Therefore under DC 5303, a 
schedular rating higher than 30 percent for cannot be 
assigned.  

As the veteran suffered a through-and-through muscle wound to 
two muscle groups, a separate rating for Muscle Group IV must 
be considered.  Under Diagnostic Code 5304, the maximum 
schedular rating for a severe muscle injury of the minor 
extremity is 20 percent.  Therefore a separate 20 percent 
rating for Muscle Group IV is assignable. 

While a separate 20 percent rating is assignable for Muscle 
Group IV, the combined rating for Muscle Groups III and IV 
acting upon the left shoulder joint, which is not ankylosed, 
must be lower than the rating for unfavorable ankylosis of 
the shoulder.  38 C.F.R. § 4.55(d).  The rating for 
unfavorable ankylosis of the minor extremity is 40 percent 
under DC 5200.  The next lower rating under DC 5200 is a 30 
percent rating.  

By operation of law, the combined rating for separate ratings 
for Muscle Groups III and IV cannot exceed 30 percent. 

Although the Board finds the separate, compensable ratings 
are assignable for Muscle Groups III and IV, the combined 
rating must be lower than the rating for unfavorable 
ankylosis of the shoulder or in this case 30 percent. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

A rating higher than 30 percent for residuals of a gunshot 
wound of the left shoulder, involving Muscle Group III, is 
denied. 

A 20 percent rating for residuals of a gunshot wound of the 
left shoulder, involving Muscle Group IV, is granted, subject 
to the combined rating for muscle groups under 38 C.F.R. 
§ 4.55(d) and the laws and regulations governing the award of 
monetary benefits.




______________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


